Exhibit 10.14

AMENDMENT TO THIRD AMENDED AND RESTATED

LIQUIDITY PURCHASE AGREEMENT

(re: MOHAWK FACTORING, INC.)

This Amendment to the Third Amended and Restated Liquidity Purchase Agreement
(this “Amendment”) is entered into as of July 31, 2006 among VARIABLE FUNDING
CAPITAL COMPANY LLC, a Delaware limited liability company, and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, individually as an
Investor and as Agent, and pertains to the Third Amended and Restated Liquidity
Purchase Agreement, amended and restated as of December 1, 2005 (the “Liquidity
Agreement”). Capitalized terms used and not otherwise defined herein are used
with the meanings attributed thereto in the Liquidity Agreement.

FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

SECTION 1. Amendment to the Liquidity Agreement. The definition of “Facility
Termination Date” is hereby amended and restated to read in its entirety as
follows:

Facility Termination Date: July 30, 2007, or such later date to which the
Facility Termination Date may be extended, if extended, in the sole discretion
of each Investor in accordance with the terms of Section 2.1(b).

SECTION 2. Liquidity Agreement in Full Force and Effect as Amended. Except as
specifically amended hereby, the Liquidity Agreement shall remain in full force
and effect. All references to the Liquidity Agreement shall be deemed to mean
the Liquidity Agreement as modified hereby. This Amendment shall not constitute
a novation of the Liquidity Agreement, but shall constitute an amendment
thereof. The parties hereto agree to be bound by the terms and conditions of the
Liquidity Agreement, as amended by this Amendment, as though such terms and
conditions were set forth herein.

SECTION 3. Miscellaneous.

(a) This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by telecopier shall be effective as
delivery of a manually executed counterpart of this Amendment.

(b) The descriptive headings of the various sections of this Amendment are
inserted for convenience of reference only and shall not be deemed to affect the
meaning or construction of any of the provisions hereof.

(c) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICT OF LAWS
PRINCIPLES.

 

1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION, individually and as Agent By:   /s/ Eero H.
Maki   Name:   Eero H. Maki  

Title:

  Director

VARIABLE FUNDINC CAPITAL COMPANY LLC

By:  

WACHOVIA CAPITAL MARKETS, LLC,

AS ATTORNEY-IN-FACT

By:   /s/ Douglas R. Wilson, Sr.   Name:   Douglas R. Wilson, Sr.  

Title:

  Vice President

 

2